Name: Council Regulation (EEC) No 3490/84 of 11 December 1984 amending for the sixth time Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/2 Official Journal of the European Communities 14. 12. 84 COUNCIL REGULATION (EEC) No 3490/84 of 11 December 1984 amending for the sixth time Regulation (EEC) No 355/79 laying down general rules for the description and presentation of wines and grape musts ting to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (*) provides that the Council should, before expiry of a period of four years following notification of the Directive, possibly determine the rules for indicating alcoholic strength ; whereas, in order to coordinate application of these Community provisions an amendment to which is currently under examination within the Council , the date laid down for the Council Decision should be put back, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1208/84 (2), and in particular Article 54 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 355/79 (3), as last amended by Regulation (EEC) No 2056/84 (4), laid down general rules for the description and presenta ­ tion of wines and grape musts ; Whereas, at present, indication of the actual alcoholic strength by volume is optional and has been regulated only for a transitional period by Regulation (EEC) No 355/79 ; whereas provision is made in Articles 3 (3), 13 (3) and 30 (4) of that Regulation that the Council should decide not later than 31 December 1984 on the common arrangements regarding the indication of the alcoholic strength by volume of wine to apply after that date ; whereas, moreover, Article 6 (3) of Council Directive 79/112/EEC of 18 December 1979 on the approximation of the laws of the Member States rela ­ HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 3 (3), the second subparagraph of Article 13 (3) and the first subpara ­ graph of Article 30 (4) of Regulation (EEC) No 355/79 , '31 December 1984' is hereby replaced by '30 June 1985'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1984. For the Council The President A. DEASY (') OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 115, 1 . 5 . 1984, p. 77. (3) OJ No L 54, 5 . 3 . 1979, p. 99 . (4) OJ No L 191 , 19 . 7 . 1984, p. 3 . (5) OJ No L 33, 8 . 2. 1979, p. 1 .